DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                Z.J., a child,
                                 Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-492

                           [November 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    James     L.    Martz,    Judge;   L.T.    Case    No.
18CJ003172AMB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.